DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 13, line 2: “edge of wall” should be corrected to - -edge of the wall- -;
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-18, 21-22, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US 5,030,140).
Regarding claim 1: Sugiyama teaches an electrical connector C (fig. 1) comprising: a housing 1 comprising a bottom 12 and a wall (at 1; Fig. 1) bounding, at least in part, an opening 11 adjacent the bottom (see Figs. 1-2); an island 17 protruding from the bottom of the housing and into the opening (Fig. 2); a plurality of terminals 3 supported by the island 17 (Fig. 2); and a shell 2 configured to encircle an outer surface of the wall (Figs. 1-2), wherein the shell 2 is comprised of: a plurality of first portions (at 22; Fig. 2) configured to conform with the outer surface of the wall (see Fig. 2), a plurality of second portions (e.g. left of 13; Fig. 2) spaced apart from the outer surface of the wall (see Fig 2), and a plurality of hook portions 23 engaged with an edge of the wall (see Fig. 2).  
Regarding claim 2: Sugiyama teaches all the limitations of claim 1 and further teaches wherein the wall of the housing 1 has first and second longer sections connected to first and second shorter sections (e.g. housing 1 is rectangularly shaped and has first and second longer and shorter sections; Fig. 1), at least one of the first portions of the shell 2 and at least one of the second portions of the shell are located along the first longer section of the wall (at 22; Fig. 2), and at least one of the first portions of the shell and at least one of the second portions of the shell are located along the second longer section of the wall (e.g. left of 13; Fig. 2).  
Regarding claim 3: Sugiyama teaches all the limitations of claim 2 and further teaches wherein a number of the at least one of the first portions of the shell located along the first longer section of the wall is different from a number of the at least one of the second portions of the shell located along the first longer section of the wall (e.g. first portions of the shell are singular and located along the first longer section, the second portions are none located along the first longer section and therefore are different from one another; Figs. 1-2).  
Regarding claim 4: Sugiyama teaches all the limitations of claim 3 and further teaches wherein a number of the at least one of the first portions of the shell located along the second longer section of the wall is different from a number of the at least one of the second portions of the shell located along the second longer section of the wall (e.g. similar to claim 3, first portions do not exist on the second longer section and therefore are different; Figs. 1-2). 
Regarding claim 9: Sugiyama teaches all the limitations of claim 1 and further teaches wherein a maximum height of the shell 2 in a first direction is greater than a maximum height of the wall in the first direction (see Fig. 2).  
Regarding claim 10: Sugiyama teaches all the limitations of claim 9 and further teaches wherein the wall of the housing 1 has first and second longer sections connected to first and second shorter sections at four corners (see Fig. 1), the shell 3 has four corners configured to conform with the four corners of the wall (see Figs. 1-2), and the maximum height of the shell is at two of the four corners (see Fig. 2).  
Regarding claim 11: Sugiyama teaches all the limitations of claim 9 and further teaches wherein the shell 2 is comprised of a plurality of legs 21 extending in the first direction and configured to engage with a printed circuit board (PCB) P (Fig. 4).  
Regarding claim 12: Sugiyama teaches all the limitations of claim 1 and further teaches wherein an edge of the wall includes a plurality of notches 13 configured to engage with the plurality of hook portions 23 of the shell 2 (Fig. 2).  
Regarding claim 13: Sugiyama teaches all the limitations of claim 1 and further teaches wherein a plurality of ledge portions 42 extend laterally from an outer surface of the wall (Fig. 1), at a lower edge of wall, the plurality of ledge portions being configured to support the shell 2 thereon and to limit a position of the shell relative to the housing (see Fig. 2).  
Regarding claim 14: Sugiyama teaches all the limitations of claim 1 and further teaches wherein at least some of the plurality of first portions of the shell 2 conform with the outer surface of the wall of the housing such that no gap is present between the outer surface of the wall (see Fig. 2) and the at least some of the plurality of first portions of the shell (Fig. 2).  
Regarding claim 15: Sugiyama teaches all the limitations of claim 1 and further teaches wherein the shell 2 includes a plurality of lock holes (e.g. under 23; Fig. 2) configured to snap-fit with a plurality of barbs (at 16; Fig. 2) extending from an outer surface of the housing 1, and, when the shell and the housing are in an assembled state, the lock holes and the barbs prevent the shell from moving relative to the housing (see Fig. 2).  
Regarding claim 16: Sugiyama teaches all the limitations of claim 1 and further teaches wherein the shell 2 includes a plurality of latching portions 23 configured to snap-fit with a plurality of recessed portions 13 in an outer surface of the housing 1 (Fig. 2), and, when the shell 2 and the housing 1 are in an assembled state, the latching portions and the recessed portions prevent the shell from moving relative to the housing (Fig. 2).  
Regarding claim 17: Sugiyama teaches all the limitations of claim 2 and further teaches wherein the at least one of the second portions (e.g. left of 13; Fig. 2) of the shell 2 located along the first longer section of the wall and the at least one of the second portions of the shell 2 located along the second longer section of the wall have no portions positioned opposite each other when viewed in a plan view (e.g. pawls 23 exist on one side and not the other; Figs. 1-2). 
Regarding claim 18: Sugiyama teaches an electrical connector C (Fig. 1) comprising: an insulative housing 1 comprising a bottom 12 and a wall (at 1; Fig. 2) extending from the bottom at a periphery of the bottom (Fig. 2), the wall comprising first and second longer wall portions and first and second shorter wall portions and bounding a cavity 11 (see Figs. 1-2); a plurality of electrical terminals 3 supported by the insulative housing 1 and having mating portions exposed within the cavity (see Fig. 2); and a shell 2 encircling an outer surface of the wall (Fig. 2), wherein: the shell 2 comprises first and second longer shell portions and first and second shorter shell portions (see Fig. 1); the first longer shell portion is adjacent the first longer wall portion and has first and second guide portions extending beyond the first longer wall; the second longer shell portion is adjacent the second longer wall portion (see Figs. 1-2); and the shell 2 further comprises a projection 23 engaged with the second longer wall (Fig. 2).  
Regarding claim 21: Sugiyama teaches all the limitations of claim 18 and further teaches wherein the projection 23 comprises a hook, hooked over an edge of the second longer wall (see Figs. 1-2).  
Regarding claim 22: Sugiyama teaches all the limitations of claim 18 and further teaches wherein the first shorter shell portion comprises a third guide portion extending above the first shorter wall portion; the second shorter shell portion comprises a fourth guide portion extending above the second shorter wall portion (e.g. fist and second shorter shell portions comprise a guide portion, e.g. lip seen in Fig. 2, and extends above the first and second shorter wall portion; see Fig. 2).  
Regarding claim 25: Sugiyama teaches all the limitations of claim 18 and further teaches wherein an edge of the second longer wall comprises a notch 13 and the projection 23 extends into the notch 13 such that the projection 23 engages with the second longer wall at the notch (see Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama (US 5,030,140), in view of Lu (US 2019/0173232).
Regarding claim 5: Sugiyama teaches all the limitations of claim 1.
Sugiyama does not explicitly teach wherein the outer surface of the wall and the plurality of second portions of the shell form a plurality of spaces configured to receive a plurality of mating portions of a mating connector therein when the mating connector is in a mating position with the electrical connector.  
Lu teaches outer surface of a wall (at 114; Fig. 1) and a plurality of second portions 151 of a shell 15 form a plurality of spaces (at 151; Fig. 1) configured to receive a plurality of mating portions 331 of a mating connector 3 therein when the mating connector is in a mating position with the electrical connector (see Fig. 10).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the outer surface of the wall and the plurality of second portions of the shell form a plurality of spaces configured to receive a plurality of mating portions of a mating connector therein when the mating connector is in a mating position with the electrical connector as taught by Lu into the electrical connector of Sugiyama in order to achieve the advantage of ensuring that incorrect coupling does not occur when mating two different connectors.
Regarding claim 6: Sugiyama, in view of Lu, teaches all the limitations of claim 5.
Sugiyama does not explicitly teach wherein the plurality of spaces are arranged such that the electrical connector has a single mating position with the mating connector.  
Lu teaches wherein the plurality of spaces (at 151; Fig. 1) are arranged such that the electrical connector has a single mating position with the mating connector (see Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the plurality of spaces are arranged such that the electrical connector has a single mating position with the mating connector as taught by Lu into the electrical connector of Sugiyama in order to achieve the advantage of ensuring that incorrect coupling does not occur when mating two different connectors.
Regarding claim 19: Sugiyama teaches all the limitations of claim 18 and further teaches wherein the shell 2 comprises: a first portion configured to conform with the outer surface of the wall (at 22; Fig. 2), and a plurality of second portions spaced apart from the outer surface of the wall (at 13; Fig. 2), each of the second portions of the shell bounds a space between the outer surface of the wall (Fig. 2).
Sugiyama does not explicitly teach wherein each of the spaces is configured to receive a portion of a mating connector therein.  
Lu teaches wherein spaces (at 151; Fig. 1) are configured to receive a portion of a mating connector therein (see Fig. 4).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with each of the spaces is configured to receive a portion of a mating connector therein as taught by Lu into the electrical connector of Sugiyama in order to achieve the advantage of ensuring that incorrect coupling does not occur when mating two different connectors.

Allowable Subject Matter
Claims 7-8, 20, 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-27 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, specifically focusing on connectors having a shielding shell located at an exterior wherein a gap exists at least between some portions between the shell and insulative housing within.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833